DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10, 11, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti US 2007/225766.Palti teaches an apparatus (abstract, fig.5, par. [0016}} for generating AC electrical signals for application to a first pair of electrodes (fig.6 (17})} and a second pair of electrodes (fig. (12)), the apparatus comprising: an AG voltage generator (fig.8 (41)}) having an output; an electronic switch (fig.5 (42), par [0016] having an input that receives the output of the AC voltage generator, a first power output, and a second power output, wherein the electronic switch is configured to (a) operate in a first mode that routes the output of the AC voltage generator to the first power output (par {O07T6)), and (6) operate in a second mode that routes the output of the AC voltage generator lo the second pawer output (par [0018)), and wherein the electronic switch is further configured to cycle through a repeating sequence that includes the first mode and the second mode (par fO0TE)); and a controller (par [0017], claim 12) configured to synchronize the operation of the AC voltage generator and the electronic switch such that the instantaneous output of the AC voltage generator is less than 5 V in magnitude whenever the electronic switch switches to either the first mode or the second mode, wherein, within 20 ms after the electronic switch switches to either the first mode or the second mode, the AC voltage generator’s output voltage is at least 80% of the AC voltage generators steady-state output voltage (par. {0077}}. Therefore the subject-matter of claim 1 is not new. 
Claim 11 does not define any additional limiting features therefore the subject-matter of claim 11 is also not new compared to Palti.
	For claims 3-7, 13-17 see Palti para. [0001] - [0017]
	For claims 10 and 20, see Palti para. [0016] - [0017] , fig. 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti US 2007/225766 in view of Palti US 2005/209640. Applicant differs from Palti ‘766 in reciting that the switch is configured to operate in a third mode (output) and cycle through the modes from a first mode to third mode to second mode to third mode. Palti ‘640 teaches the use of three modes across various pairs of electrodes (i.e. power outputs) and the advantages the result of cell orientation. The particular sequence would be obvious as part of parameter optimization.


Allowable Subject Matter
Claims 8-9  and 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of claims 8-9 and 18-19 are not found in the prior art of record and thus are considered allowable over the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792